Opinion filed May 19, 2022




                                         In The

        Eleventh Court of Appeals
                                       ___________

                                   No. 11-22-00074-CV
                                       ___________

                           JANET BIEREG, Appellant
                                           V.
                      LAUREL HERNANDEZ, Appellee

                         On Appeal from the County Court
                             Howard County, Texas
                          Trial Court Cause No. C-6212

                       MEMORANDUM OPINION
       Appellant, Janet Biereg, has filed in this court a motion to withdraw her
appeal. In the motion, Appellant states that she has voluntarily vacated the premises
that was at issue. She also states that Appellee is not opposed to the motion. See
TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.
       Appellant’s motion is granted, and the appeal is dismissed.


May 19, 2022                                              PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.